Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-6, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goering, U.S. Patent No. 7,960,298.
Goering discloses a woven structure which forms a lattice with elements extending in the x, y and z direction which can be filled with a resin.  See col. 3, lines 13-29.  Looking at figure 5, the woven sidewalls extend in the z-direction from one end of the structure to the other.  With regard to the limitation that the elongate members form a three-dimensional shape of a radius filler, since no particular shape is claimed and since Goering teaches that the material can be woven to have complex shapes, it is reasonable to expect that the structure of Goering is capable of being formed to the shape of a radius filler.  See col. 3, lines 53-65.  The resin would necessarily be cured, uncured or partially cured.  The structure of Goering can be considered to be a lattice, a grid or a space frame.  Goering teaches that the fibers can be carbon fibers.  The resin can be thermoplastic or thermoset resin.  See col. 1, lines 27-46.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11, 13, 14,17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al, U.S. Patent No. 6,689,448 in view of Goering, U.S. Patent No. 7,960,298.
   George et al discloses an apparatus comprising a plurality of fabric plies which are at an angle to each other and thus form a lattice which are filled with a resin.  See col. 4, lines 30-47.  George teaches that the thus formed radius filler can be disposed with ah a channel of a composite assembly, as shown in figure 11.  The resin would necessarily either be uncured, cured or partially cured and would necessarily be at least a regular lattice or an irregular lattice.  The lattice can be formed from carbon fibers reinforced with thermosetting resin.  See col. 4, lines 8-22.  The resin and lattice will necessarily have desired performance parameters since they are selected to provide improved strength and resistance to breakage for the composite part.  Since the structure of George touches every wall of the void, it is expected that load applied to the lattice would be distributed along the x, y and z-axis as claimed in claim 11.  See figure 11.  Since the resin impregnating the lattice is cured, the elongate members, (fibers), would necessarily be cured to each other.  The walls can comprise a curved shape.  See figure 11.  The walls form a channel.  See figure 11.  
George differs from the claimed invention because it does not teach that the elongated elements extend in the x, y and z direction and elements in the z direction extend from one end to the other of the radius filler.
However, Goering discloses a woven structure which forms a lattice with elements extending in the x, y and z direction which can be filled with a resin.  See col. 3, lines 13-29.  Looking at figure 5, the woven sidewalls extend in the z-direction from one end of the structure to the other.  With regard to the limitation that the elongate members form a three-dimensional shape of a radius filler, since no particular shape is claimed and since Goering teaches that the material can be woven to have complex shapes, it is reasonable to expect that the structure of Goering is capable of being formed to the shape of a radius filler.  See col. 3, lines 53-65.  The resin would necessarily be cured, uncured or partially cured.  The structure of Goering can be considered to be a lattice, a grid or a space frame.  Goering teaches that the fibers can be carbon fibers.  The resin can be thermoplastic or thermoset resin.  See col. 1, lines 27-46.  Goering teaches that such structures are improvements over structures which comprise a plurality of plies which are connected together because there is no problem with the plies delaminating and the structure can be woven to be in any complex shape.  See col. 8, lines 2-29.
Therefore, it would have been obvious to have used a woven structure having elements extending in the x, y and z direction as taught by Goering instead of the plurality of laminated plies disclosed in George to form the radius filler in order to allow for any complex shape to be woven which eliminates hand labor as well as eliminating the risk of plies delaminating.
With regard to claims 19 and 20, George et al differs from the claimed invention because it does not disclose that lattice conforms to a design from a computer-aided model of the connection of parts.  
However, the instant claims are drawn to a product, not a process of making.  Therefore the burden is shifted to Applicant to show that any process differences result in an unobvious difference between the claimed invention and the prior art product.  
Claims 8-10, 15, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al, U.S. Patent No. 6,689,448 in view of Goering, U.S. Patent No. 7,960,298 as set forth above, and further in view of Hand, U.S. Patent Application Publication No. 2010/0012787.
George in view of Goering differs from the claimed invention because it does not teach that the lattice can be a metal lattice.
However, Hand teaches that in forming strong bonded joints that comprise three-dimensional structures comprising fibers to be filled with a resin, the fibers may comprise graphite, glass, aramid, metal or any other suitable fibers.  See paragraph 0047.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a metal fiber to form the fibers of George, since Hand teaches that metal fibers were known to be used in addition to conventionally used carbon and glass fibers.  It further would have been obvious to have selected the fibers and the resin to provide at least one of the performance parameters as set forth in claim 10.  While George in view of Hand does not teach that the fibers are formed from a sintered powder, since the instant claims are drawn to a product, rather than a process of making the product, the burden is shifted to Applicant to shown that any process differences result in an unobvious difference between the claimed product and the prior art product.  
Applicant’s arguments and amendments have been carefully considered and are sufficient to overcome the previous rejections.  New rejections are set forth above in view of the amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789